UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 JOSEPH DINGLER,

                 Petitioner,

         v.                                             Civil Action No. 18-527 (RDM)

 JOHN G. ROBERTS, Chief Justice of the
 United States, et al.,

                 Respondents.


                                     MEMORANDUM ORDER

        Joseph Dingler, proceeding pro se, has filed a “Petition for a Writ of Habeas Corpus Ad

Testificandum.” See Dkt. 1. A writ of habeas corpus ad testificandum is “the common law

writ for the production of witnesses who are confined in jail and who are thus beyond the reach

of the ordinary subpoena.” Neufield v. United States, 118 F.2d 375, 385 (D.C. Cir. 1941).

Petitioner does seek the production of any witness. Instead, he claims that the Chief Justice of

the United States and the Clerk of the U.S. Supreme Court “denied Petitioner [a]ccess to US

jurisdiction,” Dkt. 1 at 11; that their “restraints on liberty are severe,” id. at 12; that there has

been “judicial over-reach by unconstitutional legislation,” id. at 13; that an “illiberal

construction [has been] applied, [leaving] no access to justice,” id. at 18; and that he has a

“right of access under the petition clause,” id. at 21. As Dingler’s statement of facts explains,

these claims all derive from the Supreme Court’s denial of—or failure to accept—his petitions

for writs of certiorari and mandamus. Dkt. 1 at 2–4. This Court has no jurisdiction to consider

challenges to the Supreme Court’s exercise of its discretionary jurisdiction, see, e.g., In re

Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (holding that a similar claim was barred for lack of
subject matter jurisdiction); id. (“We are aware of no authority for the proposition that a lower

court may compel the Clerk of the Supreme Court to take any action.”); Po Kee Wong v. U.S.

Sol. Gen., 839 F. Supp. 2d 130, 138 (D.D.C. 2012) (“Plaintiff has identified no jurisdictional

basis under which this Court would have authority to review the Supreme

Court’s denial of certiorari; indeed, there is none.”), or “to correct [any] irregularities of [the

Clerk of the Supreme Court] and compel him to perform his duty,” In re Marin, 956 F.2d at

340 (quoting Griffin v. Thompson, 43 U.S. (2 How.) 244, 257 (1844)); Hirsch v. Harris, No.

15-cv-488, 2015 WL 1540490, at *1 (D.D.C. April 16, 2015) (same).

        The Court will, accordingly, DISMISS this case for lack of subject matter jurisdiction

and will DENY Petitioner’s motion for ECF password, Dkt. 2.

        A separate order will issue.



                                                        /s/ Randolph D. Moss
                                                        RANDOLPH D. MOSS
                                                        United States District Judge


Date: March 28, 2018




                                                   2